Bell, J.
The Supreme Court, on certiorari, having reversed the judgment of this court by which a new trial was ordered solely because of an alleged error in the charge of the court (see Brown v. Atlanta Northern Ry. Co., 31 Ga. App. 429 (2), 120 S. E. 677), that judgment is hereby vacated and the opinion withdrawn in so far as it relates to such alleged *195error; and the judgment of the trial court overruling the plaintiff’s motion for a new trial stands affirmed.
Decided December 15, 1924.
Mozley & Gann, 11. B. Moss, for plaintiff.
Colquitt & Conyers, John T. Dorsey, for defendant.

Judgment affirmed.


Jenldns, P. J., amd Stephens, J., concur.